370 F.2d 371
Earl HOLMES, Appellant,v.STATE DEPARTMENT OF PUBLIC WELFARE, Appellee.
No. 23317.
United States Court of Appeals Fifth Circuit.
December 27, 1966.

Earl Holmes, pro se.
Hawthorne Phillips, Asst. Atty. Gen., Austin, Tex., Waggoner Carr, Atty. Gen. of Texas, T. B. Wright, Executive Asst. Atty. Gen., J. C. Davis, Pat Bailey, Asst. Attys. Gen., Austin, Tex., for appellee.
Before TUTTLE, Chief Judge, and JONES and GEWIN, Circuit Judges.
PER CURIAM:


1
The district court, after a careful consideration of the complaint of the appellant, Earl Holmes, reached the conclusion that it had no jurisdiction over the appellant's claims and entered an order of dismissal. On appeal this Court has given careful consideration to the case and is in agreement with the district court that the Federal courts do not have jurisdiction over the claims which the appellant seeks to assert. Therefore the judgment of the district court is


2
Affirmed.